





EXHIBIT 10.1




SIXTH AMENDMENT TO CREDIT AGREEMENT







THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated October 23,
2013, is made and entered into on the terms and conditions hereinafter set
forth, by and between NATIONAL HEALTHCARE CORPORATION, a Delaware corporation
(the "Borrower"), and BANK OF AMERICA, N.A., a national banking association
("Lender").







RECITALS:




1.

Pursuant to a Credit Agreement dated as of October 30, 2007, by and between the
Borrower and the Lender, as amended by First Amendment to Credit Agreement dated
as of October 28, 2008, Second Amendment to Credit Agreement dated as of
October 27, 2009, Third Amendment to Credit Agreement dated as of October 26,
2010, Fourth Amendment to Credit Agreement dated October 25, 2011, and Fifth
Amendment to Credit Agreement dated October 24, 2012, all by and between the
Borrower and the Lender (as the same heretofore has been or hereafter may be
further amended, restated, supplemented, extended, renewed, replaced or
otherwise modified from time to time, the "Credit Agreement"), the Lender agreed
to make Loans to the Borrower and to issue Letters of Credit for the account of
the Borrower, all as more specifically described in the Credit Agreement.




2.

The parties hereto desire to amend the Credit Agreement in certain respects as
more particularly hereinafter set forth.







AGREEMENTS:




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the parties
hereto agree as follows:




1.

Amendment of Section 1.1.  Section 1.1 of the Credit Agreement is hereby amended
by inserting the following new definitions in the appropriate locations
according to alphabetical order, or by amending and restating existing
definitions to read as indicated, as applicable:




"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Lender as its "prime
rate", and (c) the Eurodollar Rate plus 1.00%.  The "prime rate" is a rate set
by the Lender based upon various factors including the Lender's costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate

















announced by the Lender shall take effect at the opening of business on the day
specified in the public announcement of such change.




"Eurodollar Rate" means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Lender pursuant to the following
formula:




Eurodollar Rate    =

                 Eurodollar Base Rate


1.00 – Eurodollar Reserve Percentage




where:




"Eurodollar Base Rate" means:




(a)

for such Interest Period, the rate per annum equal to the London Interbank
Offered Rate ("LIBOR") or a comparable or successor rate approved by the Lender,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the Lender
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and




(b)

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR at approximately 11:00 a.m., London time, two
Business Days prior to such date, for U.S. Dollar deposits with a term of one
month commencing that day;




provided that to the extent a comparable or successor rate is approved by the
Lender in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Lender, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Lender.




"Interest Period" means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:

(i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)

any Interest Period pertaining to a Eurodollar Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there





-2-










is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)

no Interest Period shall extend beyond the Maturity Date.




"Maturity Date" means the later of (a) October 22, 2014, and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section.




"Sixth Amendment" means the Sixth Amendment to Credit Agreement dated
October 23, 2013, by and between the Borrower and the Lender.




"Sixth Amendment Effective Date" means October 23, 2013.




2.

Amendment of Section 3.03.  Section 3.03 is hereby amended in its entirety to
read as follows:




3.03

Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,  (a)  the
Lender determines that (i) Dollar deposits are not being offered to banks in the
interbank market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan  or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i) above,
"Impacted Loans"), or (b) the Lender determines that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lender of funding such Eurodollar Rate Loan, the Lender will promptly so notify
the Borrower.  Thereafter, (x) the obligation of the Lender to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a borrowing of Base Rate Loans in the amount
specified therein.




Notwithstanding the foregoing, if the Lender has made the determination
described in clause (a)(i) of this section, the Lender, in consultation with the
Borrower, may establish an alternative interest rate for the Impacted Loans,  in
which case such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Lender revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Lender notifies the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to the Lender of





-3-










funding the Impacted Loans, or (3) the Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to do any of the foregoing and provides the Lender and the Borrower
written notice thereof.




3.

Amendment of Section 5.13.  Section 5.13 is hereby amended by deleting the word
"Fifth" in the first line and substituting in lieu thereof the word "Sixth".




4.

Amendment of Section 7.02.  Subsection 7.02(b) is hereby amended by deleting the
word "Fifth" in the two places in which it appears and substituting in lieu
thereof the word "Sixth".




5.

Amendment of Section 7.03.  Subsection 7.03(b) is hereby amended by deleting the
word "Fifth" in the two places in which it appears and substituting in lieu
thereof the word "Sixth".




6.

Amendment of Section 7.06.  Subsection 7.06(e) is hereby amended by deleting the
date "December 31, 2011" in the fourth line and substituting in lieu thereof the
date "December 31, 2012".




7.

Amendment of Schedule 5.13.  Schedule 5.13 to the Credit Agreement is hereby
replaced with Schedule 5.13 to this Amendment.

 

8.

Conditions to Effectiveness.  This Amendment shall be effective only upon the
satisfaction of the following conditions:




(a)

the Borrower and the Lender shall have executed and delivered a counterpart of
this Amendment;




(b)

each of the representations and warranties of the Borrower contained in
Section 8 shall be true and correct in all material respects as of the date as
of which all of the other conditions contained in this Section 7 shall have been
satisfied; and




(c)

the Lender shall have received such documents, instruments, certificates,
opinions and approvals as it reasonably may have requested.




9.

Representations and Warranties of the Borrower.  As an inducement to the Lender
to enter into this Amendment, the Borrower hereby represents and warrants that,
on and as of the date hereof, and taking into account the provisions hereof, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects, except for
(a) representations and warranties that expressly relate to an earlier date,
which remain true and correct as of said earlier date, and (b) representations
and





-4-










warranties that have become untrue or incorrect solely because of changes
permitted by the terms of the Credit Agreement and the other Loan Documents.




10.

Effect of Amendment; Continuing Effectiveness of Credit Agreement and Loan
Documents.




(a)

Neither this Amendment nor any other indulgences that may have been granted to
the Borrower by the Lender shall constitute a course of dealing or otherwise
obligate the Lender to modify, expand or extend the agreements contained herein,
to agree to any other amendments to the Credit Agreement or to grant any consent
to, waiver of or indulgence with respect to any other noncompliance with any
provision of the Loan Documents.




(b)

Upon and after the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.




(c)

Any noncompliance by the Borrower with any of the covenants, terms, conditions
or provisions of this Amendment shall constitute an Event of Default.




(d)

Except to the extent amended or modified hereby, the Credit Agreement, the other
Loan Documents and all terms, conditions and provisions thereof shall continue
in full force and effect in all respects and shall be construed in accordance
with the modifications of the Credit Agreement effected hereby.  Without
limiting the generality of the foregoing, the Loan Documents and all of the
Collateral described therein secure and shall continue to secure the payment of
all Obligations, in each case taking into account the modifications of the
Credit Agreement effected hereby.




11.

Further Actions.  Each of the parties to this Amendment agrees that at any time
and from time to time upon written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party reasonably may request in order to effect the intents and purposes
of this Amendment.




12.

Counterparts.  This Amendment may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes.  One
or more counterparts or copies of this Amendment may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the other parties.  Each counterpart or copy hereof executed by any
party hereto shall be binding upon the party executing same even though other
parties may execute one or more different counterparts or copies, and all
counterparts or copies hereof so executed shall constitute but one and the same
agreement.  Each party hereto, by execution of one or more counterparts or
copies hereof, expressly authorizes and directs any other party hereto to detach
the signature pages and any





-5-










corresponding acknowledgment, attestation, witness or similar pages relating
thereto from any such counterpart or copy hereof executed by the authorizing
party and affix same to one or more other identical counterparts or copies
hereof so that upon execution of multiple counterparts or copies hereof by all
parties hereto, there shall be one or more counterparts or copies hereof to
which is(are) attached signature pages containing signatures of all parties
hereto and any corresponding acknowledgment, attestation, witness or similar
pages relating thereto.




13.

Miscellaneous.




(a)

This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of Tennessee, without reference to the conflicts or
choice of law principles thereof.




(b)

The headings in this Amendment and the usage herein of defined terms are for
convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.




(c)

All references herein to the preamble, the recitals or sections, paragraphs,
subparagraphs, annexes or exhibits are to the preamble, recitals, sections,
paragraphs, subparagraphs, annexes and exhibits of or to this Amendment unless
otherwise specified.  The words "hereof", "herein" and "hereunder" and words of
similar import, when used in this Amendment, refer to this Amendment as a whole
and not to any particular provision of this Amendment.




(d)

Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.




(e)

When used herein, (1) the singular shall include the plural, and vice versa, and
the use of the masculine, feminine or neuter gender shall include all other
genders, as appropriate, (2) "include", "includes" and "including" shall be
deemed to be followed by "without limitation" regardless of whether such words
or words of like import in fact follow same, and (3) unless the context clearly
indicates otherwise, the disjunctive "or" shall include the conjunctive "and".




 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.







[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]





-6-



















BORROWER:







NATIONAL HEALTHCARE CORPORATION







By: /s/ John K. Lines

Name: John Lines

Title:  SVP & General Counsel








Signature Page to Sixth Amendment to Credit Agreement



















LENDER:







BANK OF AMERICA, N.A.







By: /s/ Suzanne B. Smith

Name: Suzanne B. Smith

Title:   Senior Vice President











Signature Page to Sixth Amendment to Credit Agreement










SCHEDULE 5.13




SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS







Part (a).

Subsidiaries.




Subsidiaries of National HealthCare Corporation:




Company Name

State of Organization

City Corporation

TN

NHC Delaware Investments Inc.

DE

NHC HealthCare/Lake City, Inc.

FL

NHC HealthCare/Pensacola, Inc.

FL

NHC/Delaware, Inc.

DE

NHC/OP, L.P.

DE

Premier Plus Insurance Company, Ltd.

Cayman Islands




Subsidiary of City Corporation:




Company Name

State of Organization

City Center L.P.

TN (1% General Partner Interest)

 

 




Subsidiaries of NHC/Delaware, Inc.:




Company Name

State of Organization

National Healthcare Center of Fort Oglethorpe, L.P.

TN (1% General Partner Interest)

Nutritional Support Services, L.P.

TN (1% General Partner Interest)

NHC/OP, L.P.

DE (1% General Partner Interest)




Subsidiaries of NHC/OP, L.P.:




Company Name

State of Organization

National Health Realty, LLC

DE  

Medical Personnel Services, LLC

TN

Nutritional Support Services, L.P.

TN

Premier Group Insurance Company

TN

NHC HealthCare/Anniston, LLC

AL

NHC Place/Anniston, LLC

AL

NHC HealthCare/Moulton, LLC

AL

NHC at Indian Path, LLC

DE

NHC HealthCare/Rossville, LLC

GA

NHC HealthCare/Glasgow, LLC

KY

NHC HealthCare/Madisonville, LLC

KY

NHC HealthCare/Desloge, LLC

MO

NHC HealthCare/Joplin, LLC

MO

NHC HealthCare/Kennett, LLC

MO

NHC Place/Lake St. Charles, LLC

MO

NHC HealthCare-Macon, LLC

MO

NHC HealthCare/Maryland Heights, LLC

MO

NHC HealthCare-Osage Beach, LLC

MO

NHC HealthCare-Springfield Missouri, LLC

MO

NHC HealthCare/St. Charles, LLC

MO

NHC HealthCare/West Plains, LLC

MO

NHC HealthCare/Town & Country, LLC

MO

Quarters at Des Peres, LLC

MO

Villages of St. Peters, LLC

MO

Villages of Jackson Creek, LLC

MO

Villages of Jackson Creek Memory Care, LLC

MO

NHC HealthCare/Aiken, LLC

SC

NHC HealthCare/Anderson, LLC

SC

NHC HealthCare/Bluffton, LLC

SC

NHC HealthCare-Charleston, LLC

SC

NHC HealthCare/Clinton, LLC

SC

NHC HealthCare/Garden City, LLC

SC

NHC HealthCare/Greenville, LLC

SC

NHC HealthCare/Greenwood, LLC

SC

NHC HealthCare/Laurens, LLC

SC

NHC HealthCare/Lexington, LLC

SC

NHC HealthCare/Mauldin, LLC

SC

NHC HealthCare/North Augusta, LLC

SC

NHC HealthCare/Parklane, LLC

SC

NHC Place-Charleston, LLC

SC

The Palmettos of Parklane, LLC

SC

AdamsPlace, LLC

TN

NHC HealthCare/Athens, LLC

TN

NHC HealthCare/Chattanooga, LLC

TN

NHC HealthCare/Columbia, LLC

TN

NHC HealthCare/Cool Springs, LLC

TN

NHC HealthCare/Dickson, LLC

TN

NHC HealthCare/Farragut, LLC

TN

NHC HealthCare/Franklin, LLC

TN

NHC HealthCare/Hendersonville, LLC

TN

NHC HealthCare/Hillview, LLC

TN

NHC HealthCare/Holston Hills, LLC

TN

NHC HealthCare/Johnson City, LLC

TN

NHC HealthCare/Knoxville, LLC

TN

NHC HealthCare/Lewisburg, LLC

TN

NHC HealthCare/McMinnville, LLC

TN

NHC HealthCare/Milan, LLC

TN

NHC HealthCare/Oakwood, LLC

TN

NHC HealthCare/Pulaski, LLC

TN

NHC HealthCare/Scott, LLC

TN

NHC HealthCare/Sequatchie, LLC

TN

NHC HealthCare/Smithville, LLC

TN

NHC HealthCare/Somerville, LLC

TN

NHC HealthCare/Sparta, LLC

TN

NHC HealthCare/Springfield, LLC

TN

NHC HealthCare/Tullahoma, LLC

TN

NHC HealthCare-Sumner, LLC

TN

Standifer Place Properties, LLC

TN

The Health Center of Hermitage, LLC

TN

The Health Center of Nashville, LLC

TN

NHC HealthCare/Bristol, LLC

VA

Arizona HealthCare Advisors, LLC

AZ

Hudson HealthCare Advisors, LLC

FL

Georgia HealthCare Advisors, LLC

GA

Kansas HealthCare Advisors, LLC

KS

Kentucky HealthCare Advisors, LLC

KY

Massachusetts HealthCare Advisors, LLC

MA

Missouri HealthCare Advisors, LLC

MO

New Hampshire HealthCare Facilities Advisors, LLC

NH

NHC Homecare Missouri, LLC

MO

NHC Homecare-South Carolina, LLC

SC

South Carolina HealthCare Advisors, LLC

SC

Tennessee HealthCare Advisors, LLC

TN








Schedule 5.13, p. 3










Part (b).

Other Equity Investments.




Knoxville Health Care Center, LP

25% general partner (NHC/OP)

Caris HealthCare, LP

74.6% limited partner (NHC/OP)

National Hospice, Inc.

50% owned by NHC/OP

National HealthCare Center of Fort Oglethorpe, L.P.

99% limited partner (NHC/OP)

City Center L.P.

94.626% limited partner (NHC/OP)





Schedule 5.13, p. 4










[ex101001.jpg] [ex101001.jpg]








Schedule 5.13, p. 5










SCHEDULE 7.02




EXISTING INVESTMENTS







Existing Investments in Subsidiaries identified in Part (a) of Schedule 5.13.




Investments

 

June 30, 2013

Premier Plus Insurance Company

   Not a guarantor

   Consolidates with NHC

Wholly owned subsidiary (Borrower)

$ 11,630,211

Investments eliminated in consolidation

Premier Group Insurance Company

   Not a guarantor

   Consolidates with NHC

Wholly owned subsidiary (NHC/OP)

2,700,000

Investments eliminated in consolidation

City Center, LP

   Not a guarantor

   Consolidates with NHC

1% general (City Corporation) and 94.626% limited (NHC/OP) partner

3,087,647

Investment eliminated in consolidation

NHC of Fort Oglethorpe, LP

   Not a guarantor

   Consolidates with NHC

1% general (NHC/Delaware, Inc.) and 99% limited (NHC/OP) partner

(903,282)

Investment eliminated in consolidation

Nutritional Support Services, LP

   Not a guarantor

   Consolidates with NHC

1% general (NHC/Delaware, Inc.) and 99% limited (NHC/OP) partner

10,746,801

Investment eliminated in consolidation

Knoxville Health Care Center, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC

25% general partner (Borrower)

1,319,851

Caris HealthCare, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC

74.6% limited partner (NHC/OP)

35,687,269

National Hospice, Inc.

General partner for Caris HealthCare, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC

50% owned by NHC/OP

399,994

Camellia Walk Assisted Living

   Not a guarantor

   Consolidates with NHC

10% limited partner (NHC/OP)

427,616




Notes Receivable

 

June 30, 2013

Standifer Place, LLC

Chattanooga Health and Edu. Bonds (currently held by NHC/OP)

50,000

Ocoee Health Care Center

First mortgage (currently held by National Health Realty, LLC)

2,927,729

Sarasota Health Care

First mortgage (currently held by National Health Realty, LLC)

2,797,407

Castleton Health Care Center

Working capital loan (currently held by National Health Realty, LLC)

95,150

Brownsburg Health Care Center

First mortgage (currently held by National Health Realty, LLC)

4,262,778

Castleton Health Care Center

First mortgage (currently held by National Health Realty, LLC)

1,235,286

Plainfield Health Care Center

First mortgage (currently held by National Health Realty, LLC)

2,864,537

Castleton Health Care Center

Working capital loan (currently held by NHC/OP)

1,737,571

Plainfield Health Care Center

Working capital loan (currently held by NHC/OP)

1,900,618

Brownsburg Health Care Center

Working capital loan (currently held by NHC/OP)

1,422,235

Standifer Place, LLC

Working capital loan (currently held by NHC/OP)

2,497,522

Osceola Health Care Center

First mortgage (currently held by Premier Plus)

7,839,710





Schedule 7.02, p. 2










SCHEDULE 7.03




EXISTING INDEBTEDNESS







Notes Payable by Obligor

 

 

National Health Corporation

Term note

10,000,000

Standifer Place, LLC

Chattanooga Health & Educational Facilities Bonds

50,000

 

Guarantees:

 

 

National Health Corporation

1988 ESOT Debt (National Health Investors, Inc.'s portion)

-0-




















Schedule 7.03, p. 1


